DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Susan Hanley is now the Examiner for this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 	Claims 31, 33, 35-37, 39, 41-43, 45, 47-49, 51 and 53-62 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 12/3/2020 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The ODP rejection over 14/754931 is withdrawn because HSC’s are uncommitted stem cells while the cells of ‘931 are directed to committed blood cell types.
The ODP rejection over US Patent No. 10,342,866 is withdrawn because HSCs are uncommitted stem cells while and antibody is Y-shaped protein used by the immune 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 depends from claim 47 which requires that  R14 is a substituent group that contains an ester and a 1,3-benzidioxyl-5-yl group appended to the methine atom of this substituent. Claim 48 recites compounds that do not meets both of these limitations. The compounds are named at pages 10 and 11 that lack an “oate” ending that indicates an ester and/or the 1,3-benzidioxyl-5-yl group appended to the methine atom of the ester group.  hence, these compounds are outside the scope of claim 47. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 33, 35-37, 39, 41-43, 45, 47-49, 51 and 53-62  are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (Cell Stem Cell (2010) 7(4): 427-428; of record) in view of Drewel et al. (Cytotherapy (2006) 8(1): 70-78), Consigny et al. (WO 2007/005180) , Varner (US 9403908) and Biediger et al. (WO 2013/068251; of record).
Chou cites Boitano et al. (2010) to report on a purine derivative that expands human cord blood (CB) hematopoietic stem cells (HSC) in culture by antagonizing the aryl hydrocarbon receptor (abstract).
Chou teaches that cord blood as a source of HSC for transplantation. However, their utilization is limited by the relatively low number of HSCs per unit and most CB unites have insufficient stem cells for adults page 1, first paragraph).
Chou cites Boitano (2010) to report that a purine derivative called SR1 was found to significantly expand CB HSCs in culture. A 17-fold increase in CD34+ cells was measured and the cells retained their ability to engraft immunodeficient  mice. SR1 is an antagonist of the aryl hydrocarbon nuclear receptor protein (page 1, second paragraph).
Chou points out potential difficulties with the reported method. Chou teaches that the capacity of SRI to expand HSCs is not effective if added alone to culture medium (page 2, first and second paragraphs.). Chou also teaches that the expansion method could be improved by combined ex vivo expansion with HSC homing to further enhance the efficiency of transplantation.
Chou does not specifically teach a composition comprising CD34+ HSCs and an integrin agonist or a plurality of integrin agonist compounds of Formula (I), where the agonists target α4β1, α5β1, α4β7, αvβ3 and αLβ2 and the ligands are selected from the group consisting of VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin and mixtures thereof  (claims 31, 35-37, 41-43, 48, 49 and 54-59) and where the CD34+ HSCs are integrin agonist treated HSCs, untreated HSCs or mixtures thereof (claims 59-62).
Drewel teaches that transplantation of peripheral blood-derived hematopoietic stem cells (HSC) has become an established method for the treatment of hematologic disease. Clinical complications can arise when increasing numbers of Cd34+ cells are being transplanted. Two options to increase the number of HSCs include peripheral blood mobilization from the BM by chemotherapy or treatment with G-CSF. The other option is the expansion of hematopoietic cells in vitro without losing their ability to differentiate into the various blood cell lineages. 
Drewel teaches an alternative method to enhance the homing of a constant number of HSCs by modulating the adhesion function molecules to induce improvement of the engraftment of the transplanted cells. This may potentially lead to a faster hematopoietic reconstitution after clinical stem cell transplantation (Introduction; page 70).
In vitro studies have revealed that the adhesion of hematopoietic progenitor cells to bone marrow is primarily modulated by two beta1 integrins alpha4beta1 (VLA-4) and alpha5beta1 (VLS-5; page 71, top left column).
Drewel studied the effect of SCF on the hematopoietic engraftment of cord-blood derived pluripotent human HPC. Drewel teaches that umbilical cord blood (CB) samples were collected, cryopreserved, thawed and transplanted into sub-lethally irradiated NOD/SCID mice. Mononuclear cells having CD34+ cells were injected with and without SCF and tested for engraftment. For some animals the SCF was added to the cells immediately prior to the injection and injected with the cell suspension. The mice were sacrificed and analyzed for the presence of human cells (page 71, right column, under the heading of “NOD/SCID mouse reconstitution assay”).
Table 1 shows the effect of SCF injected simultaneously with the CB-derived mononuclear cells on the hematopoietic engraftment in irradiated NOD/SCID mice. The cord blood administered with SCF resulted in a 3.5-fold increase in the mean number of CD45+ CD71+ human cells in the BM (top of page 73, left column).
Drewel reports on previous studies where it was demonstrated that expression of beta1 integrins VLA-4 and VLA-5 in peripheral blood-derived CD34+ cells, their adhesion in vitro and the homing of transplanted cells was also increased by situation with SCF. Drewel extends these observations to the engraftment ability of CB cells (page 75, bottom right paragraph).
Drewel teaches that a possible explanation for the SCF modulation of the engraftment is due to the stimulation of the adhesiveness of the transplanted cell such that a higher number of cells reach the bone marrow (page 76, bottom left paragraph).
Consigny teaches enhancement of the engraftment of therapeutic cells and agent to a target site on an organisms by mechanical, chemical and biological methods. The method applied can up regulate an adhesion molecule counter-receptor for delivery of the therapeutic cell to the target site (abstract; page 2, lines 9-15) and page 4, lines 3-8). In one embodiment the method comprises contacting the cell with at least one chemokine, cytokine, growth factor, or exogenous agent (page 2, lines 21-23).
Homing is defined as the migration of therapeutic cells and stem cells and attachment to a target site (page 7, lines 1-4). Therapeutic cells include hematopoietic stem cells, cells from cord blood and CD34+ cells amount other (page 5, line 30 to page 6, line 5). Exemplary adhesion molecules include Very Late Antigen-4 (VLA-4) among others (page 7, lines 9-29).
In one embodiment the invention provides a method of enhancing engraftment of therapeutic cells at a target cite in a mammal by conditioning the cells to provide cells having an altered number of adhesion molecules compared to corresponding cells not subjected to said conditioning (page 15, lines 1-9).
Varner teaches in Figure 34 that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin in the presence of culture medium (col. 10, lines 15-26).
Hence, the disclosure of Chou and Drewel reasonably teaches that enhancing homing by increasing the adherence is an alternative to, or can be practiced, with HSC CD34+ expansion. Further, from the combined disclosures of Consigny and Varner, the ordinary artisan would reasonably conclude that increasing the adherence, and thus the homing, of a CD34+ HSC can be accomplished by contacting the cell with an agent that increases the adhesion of the integrin alpha4beta1 (VLA-4).
Biediger teaches a method of enhancing binding of cells to an integrin-binding ligand by treating the integrin-expressing cells in vitro with an agonist. The integrin is selected from α4β1, α5β1, α4β7, αvβ3 and αLβ2. The integrin agonist can be contacted with treated cells ([0019].
Ligands recognized by integrins include extracellular matrix  molecules including fibronectin, vitronectin, laminin, collagen, VCAM-1, MAdCAM-1. Integrins are involved in homing, cell migration, proliferation and survival ([0003]).
Integrin agonist compounds includes those recited at [0013] which corresponds to the structure of formula (I); instant claim 31) and the species of instant claim 36. The species at [0013] include the instantly claimed substituents of claim 35. 
At [0113], page 45, Biediger teaches compound 6-25, ethane-1,2-diyl bis[bis(2-thienylmethyl)carbamate]:

    PNG
    media_image1.png
    367
    762
    media_image1.png
    Greyscale
which corresponds to 1,2-bis(bis(thiopen-2-ylmethyl)carbamate)ethane (instant claims 37, 41 and 42).
The compounds recited in claim 19 of Biediger corresponds to those recited in instant claims 43, 47 and 48.
The integrin agonist compounds taught at [0023] by Biediger correspond to  the structure of Formula (1) of instant claims 43 and 48. Example 10 at page 51 teaches methyl (6S,10S)-10-(1,3-benzodioxol-5-yl)-6-butyl-3,8-dioxo-1-(2-thienyl)-2-(2-thienylmethyl)-4-oxa-2, 7,9-triazadodecan-12-oate which is the last claimed compound of instant claim 48.
N- {3-[bis(2-thienylmethyl)sulfamoyl ]propyl }-N-(2-thienylmethyl)thiophene-2-sulfonamide is taught at the end of [0142] page 56 of Biediger (instant claims 49, 54 and 55 at line 7). N- {2-[bis(2-thienylmethyl)sulfamoyl ]ethyl} thiophene-2-carboxamide (compound 7-17) is taught at 79, line 12 of Biediger; instant claims 49, 54 and  55).
	N-{3-[bis(2-thienylmethyl)sulfamoyl ]propyl }-N-(2-thienylmethyl)thiophene-2-sulfonamide is taught at the end of [0142] page 56 (instant claim 55, line 7). N- {2-[bis(2-thienylmethyl)sulfamoyl ]ethyl} thiophene-2-carboxamide (compound 7-17) is taught at 79, line 12; instant claims 49, 54 and  55).
Representative addition salts are taught at page [0232], page 92 and include acetate, adipate, alginate, citrate , etc. (instant claim 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition containing CD34+ HSCs from cord blood and an integrin agonist of formula (I) as defined in claims 31, 35, 36, 37, 41, 42, 43, 48 , 49. 53, 54 and 55). The ordinary artisan would have been motivated to do so because enhancing the homing CD34+ HSCs by modulating adhesion function molecules such as integrin alpah4beta1 is an alternative to expansion of CD34+ HSCs to induce improvement of the engraftment of transplanted CB HSCs. The ordinary artisan would have had a reasonable expectation that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpah4beta1 and Biediger teaches that agonists can enhance the binding ability of cells that contain this integrin.
Regarding the limitations of claims 59-62 where the HSCs comprise integrin agonist treated HSCs, this is a situation of repeating a successful step where the first step is treating untreated HSCs with the integrin agonists (MPEP 2144.04 VI (B)  Duplication of Parts”
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The ordinary artisan would have had a reasonable expectation that one could make a composition of an integrin agonist of Formula (I) with HSCs that had been previously treated because untreated HSCs can be contacted with the integrin agonist.
Chou modified by the supporting references is silent regarding the improvement of homing, infiltrating and grafting of HSCs into bone marrow stroma to reconstitute bone marrow tissue comprised by myeloablation therapy or by a hematologic cancer or genetic disorder (claims 31, 37, 43,  and 49) where the types of disorders are those recited in claims 33, 39 and 45, but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant recites the rejections made in the Final rejection  and summarizes the claimed subject matter.
Applicant notes the teachings of Chou related to expansion of HSC from umbilical cord blood (UBC). Applicant states that while Biediger does teach integrin agonists, Biediger is expressly limited to using treated stem cells  with integrin agonist to repair damaged or diseased blood vessels and does not teach the use of UBC derived HSCs for the reconstitution of bone marrow comprised by myeloablation therapy of by hematologic cancer or genetic disorders. Applicant then summarizes Kim which is no longer cited.
Applicant asserts that Chou is directed to antagonizing or inhibiting aryl hydrocarbon receptors which then increases CD34+ CB production which is an inside-out approach. Applicant opines that the agonists of the present invention take an outside-in approach where the agonists cause the integrins to turn into an active state.
Applicant argues that there is no motivation to combined Chou and Biediger because Chou is directed to expansion of HSCs via AhR gene regulation. Applicant asserts that there is no suggestion in Chou to use an HSC antagonist (agonist?) activation methodology.
Examiner Response
Regarding the teachings of Biediger (to integrin agonists) and Chou (to expansion of CB HSCs) and that there is no motivation to combine them, new references to Drewel, Varner and Consigny are now cited to support the obviousness of the claimed invention before the effective filing date of the claimed invention.
Applicant Arguments
Applicant asserts that Chou uses an inside-outside approach suing the alteration of gene expression by AhR and not to cell surface integrin agonists which is an outside-inside approach.
Examiner Response
Drewel is now cited to demonstrate that the prior art teaches that the use of activators of cell surface integrins is an alternative to the expansion of CB derived 34CD+ cells to reconstitute bone marrow.
Applicant Arguments
Applicant argues that Biediger is expressly directed to rearing damaged or diseased bone marrow endothelial cells but includes not suggestion that the agonists would be capable of enhancing the homing, infiltration and grafting of cord blood derived HSCs into bone marrow stroma comprised by myeloablation therapy or by a hematologic cancer or genetic disorder. Applicant cites Biediger at [0033] which relates to the agonists promoting agonist-treated cells to remaining at vascular sites. Applicant asserts that Biediger includes no specific teaching of HSCs or increasing the efficacy of cord blood derived HSCs. Applicant asserts that bone marrow transplantation is mentioned only twice in a laundry list of other treatments. Applicant opines that Biediger does not provide experimental evidence that integrin activators could enhance the efficacy of reconstituting bone marrow stroma using integrin activators and CB-derived HSCs.
Examiner Response
Regarding Biediger’s express teachings, Applicant does point out that the use of the treatment for bone marrow transplantation. There is a reasonable expectation of success from Biediger because the integrin agonists generally activate α4β1, α5β1, α4β7, αvβ3 and αLβ2 receptors and Drewel teaches that SCF modulation of the engraftment is due to the stimulation of the adhesiveness of the transplanted cell such that a higher number of cells reach the bone marrow.
Applicant Arguments
Applicant argues against Kim which is no longer cited.
Applicant concludes that there is no teaching, suggestion or even information sufficient in any of the references to motivate an ordinary artisan to combine the teachings of Chou, Biediger and Kim to arrive at the claimed invention because these references teach totally different mechanisms for enhancing the efficacy of using CB derived HSCs.


Examiner Response
New references to Drewel, Varner and Consigny are cited supra to demonstrate the obviousness of the invention before the effective filing date of the claimed invention.
Applicant Argument
Applicant asserts that it was unexpected that (1) the integrin agonists of formula (I) are capable of enhancing CB derived HSCs in bone marrow transplantation according to the claimed invention; (2) reconstituting bone marrow stroma and/or tissue compromised by myeloablation therapy or by a hematological cancer or genetic disorder; or (3) that the integrin agonists would enhanced the use of CB derived HSCs when administered separately from the treated and/or untreated HSCs.
Examiner Response
Regarding (3) such an assertion pertains to a method of administration which is relevant to method claims. Regarding (1) and (2), the claims are directed to a composition and the purposes which Applicant recites are intended uses.
Double Patenting
Claims 31, 33, 35-37, 39, 41-43, 45, 47-49, 51, and 53-58, are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-9 of U.S. Patent Application Serial No. 16/516,978, in view of Chou et al. (Cell Stem Cell (2010) 7(4): 427-428), Drewel et al. (Cytotherapy (2006) 8(1): 70-78), Consigny et al. (WO 2007/005180) , Varner (US 9403908) and Biediger et al. (WO 2013/068251).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are directed to a composition for reconstituting bone marrow, the composition comprising hematopoietic stem cells (HSCs) derived from umbilical cord blood, and one integrin agonist compound or a plurality of integrin agonist compounds of Formula (I), as recited in claims 31, 37, 43, and 49, with the CD34+ cells of claims 56-59 and the types of HSCs whether they are treated or untreated by an integrin agonist, or mixtures thereof.
The '978 application is directed to a pharmaceutical composition comprising one or more integrin activators, wherein the integrin activators target integrins including α4β1, α4β7, α5β1, αLβ2 and/or αVβ3 improving binding to their respective ligands including VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, and/or vitronectin, and having the general Formula (I).
It is noted that the composition has the intended use of treating, ameliorating and/or reducing symptoms of cancers, cancerous growth, and/or solid tumors. However, these are all intended uses.
The '978 application differs from the instant application in that it does not claim the cells treated with the compound having Formula (I), rather one or more integrin activators.
The teachings of Drewel, Varner, Consigny and Biediger are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CD34+ HSCs with the integrin agonists of ‘978. The ordinary artisan would have been motivated to do so because the combination of Drewel, Varner, Consigny and Biediger make obvious that  the integrin agonists taught by ‘978 (where the particular species of instant claims 36, 42, 47, 48 and 55 are enumerated by Biediger) are combined with CD34+ HSCs to enhance their homing to bone marrow. The ordinary artisan would have had a reasonable expectation that that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpah4beta1 and Biediger teaches that agonists can enhance the binding ability of cells that contain this integrin.
Regarding the limitations of claims 59-62 where the HSCs comprise integrin agonist treated HSCs, this is a situation of repeating a successful step where the first step is treating untreated HSCs with the integrin agonists (MPEP 2144.04 VI (B)  Duplication of Parts”
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The ordinary artisan would have had a reasonable expectation that one could make a composition of an integrin agonist of Formula (I) with HSCs that had been previously treated because untreated HSCs can be contacted with the integrin agonist.
The claims of ‘978 as modified by the supporting references is silent regarding the improvement of homing, infiltrating and grafting of HSCs into bone marrow stroma to reconstitute bone marrow tissue comprised by myeloablation therapy or by a hematologic cancer or genetic disorder (claims 31, 37, 43,  and 49) where the types of disorders are those recited in claims 33, 39 and 45, but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant argues that there is no motivation to use integrin antagonists to enhance the efficacy of reconstituting bone marrow using HSCs derived from cord blood. Applicant asserts that nothing in any of the reference individually or collectively would lead an ordinary artisan to use integrin agonist compound or compounds of formula (I) to increase interactions between cell surface integrins and their associated ligands improving homing, infiltrating, and grafting of HSCs into bone marrow stroma to reconstitute bone morrow tissue compromised by myeloablation therapy or by a hematologic cancer or genetic disorder.
Examiner Response
The ordinary artisan would have been motivated to combine cd34+ HSCs with the integrin agonists of ‘978 because the combination of Drewel, Varner, Consigny and Biediger make obvious that  the integrin agonists taught by ‘978 (where the particular species of instant claims 36, 42, 47, 48 and 55 are enumerated by Biediger) are combined with CD34+ HSCs to enhance their homing to bone marrow.
The claims of ‘978 as modified by the supporting references is silent regarding the improvement of homing, infiltrating and grafting of HSCs into bone marrow stroma to reconstitute bone marrow tissue comprised by myeloablation therapy or by a hematologic cancer or genetic disorder (claims 31, 37, 43,  and 49) where the types of disorders are those recited in claims 33, 39 and 45, but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653